March 4, 2015
March 3,2015


Jeffrey D. Kyle, Clerk
Third Court of Appeals
P O Box 12547
Austin, TX 78711-2547

RE: Court of Appeals Number: 03-14-00803
Trial Court Case Number: C-l-CV-14-010145

Style: Melvin Valentine, Jr. v. Texas Department of Public Safety

Dear Jeffrey D. Kyle


Thisdocument is in response to theletter dated February 23,2015.Myindigence status is still
the same and I do not have funds to pay for the records, but have sent an email to Amanda
Anderson explaining my dilemma. Please also note as ofJanuary 8,2015, my supplemental
affidavit of indigence was filed stamp bythe clerk of the Third Court of Appeals. I have also
received confirmation regarding receipt of thisaffidavit as of January 13,2015, which was
signed by Liz Talerico, Deputy Clerk.

Additionally, my seven pages Docketing Statement was filed as ofJanuary 8,2015, along with a
request foran extension, but I only see two pages of this information. I will provide another
docketing statement to this court.

I did notice anincorrect appeals number ofNo. 14-14-0381-CV written onthe notarized page
and at the top which was mistakenly written.

Please recheck yourrecords andadvise accordingly.


Regards,


Melvin Valentine, Jr.          (/
End


cc: Valerina Walters
                             COURT OF APPEALS
                          THIRD DISTRICT OF TEXAS

                                 NO.tH 14-0301"CV~


                       MELVIN VALENTINE, JR., Appellant

                                            V.



             TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee

                    On Appeal from County Court at Law No. 2
                                Travis County, Texas
                     Trial Court Cause No. C-l-CV-14-010145


       SUPPLEMENTAL AFFIDAVIT OF MELVIN VALENTINE, JR.


STATE OF TEXAS                          §                                    fKZC&Vgc?
                                        §                                    / JM 0828K
COUNTY OF TRAVIS                        §                                        2. A Notice of Appeal filed in County Court 2.

    3. An Affidavit of Inability to pay was also filed with the Notice of Appeal

       and is currently available for review on the 3rd Court of Appeal website.

    4. My current income as ofthe month ofOctober is $1400 gross.
    5. These fabricated charges in both cases have prevented me from acquiring

       several new jobs in order to pay court cost.

    6. My income is within the federal poverty income level guidelines as
       determined by the U. S. Department of Health and Human Services.

    7. I have one dependent under the age of 18.

    8. I own no stocks, bonds or otherproperty of any significant value, other

       than my furniture and personal effects that can be sold orpawned to raise
        money for the payment ofcourt costs. After paying my monthly living
        expenses, I do not have sufficient funds to pay an unexpected court

        prepayment fees.

    9. I currently have $0.00 cash on hand.

     10.1 have $0.00 in my checking account.

I believe I have a meritorious claim and verifythat the statements made in this
affidavit are true and correct. I further request this courtto proceed without the
payment of filing fees.


                              ^Jlvr^ C VQjfluZfatrA
                               elvin Valentine, Affiant
                                                                           .-.•--,-— i -.•?~M-.;raiB»7Ma>gmMMa.   ...IBW.*




                                            too* J Atfef
                                                 Wo- 14-14-03* \-c\J
SWORNAN SUBSCRIBED TO before me, the undersigned authority, on this the
—2—}Qsyot—^"~y                                           ,2015.

      *-$£'»X        MARK JOHN SASSIN                       Notary Public, State of Texas
     #*°